Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 27, 2019

                                      No. 04-19-00696-CV

  L. Prasad M. VEMULAPALLI, M.D. and Cardiovascular Associates of San Antonio, P.A.,
                                  Appellants

                                                v.

     Charles MOORE, Individually and as Representative of the Estate of Cameron Moore,
                                       Deceased,
                                        Appellees

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-18998
                         Honorable Norma Gonzales, Judge Presiding


                                         ORDER
        On November 25, 2019, the trial court clerk notified this court that the clerk’s record was
not filed when it was originally due because appellant had failed to pay or make arrangements to
pay the clerk’s fee for preparing the record and that appellant was not entitled to appeal without
paying the fee. It is therefore ORDERED that appellant provide written proof to this court
within ten days of the date of this order that either (1) the clerk’s fee has been paid or
arrangements have been made to pay the clerk’s fee; or (2) appellant is entitled to appeal without
paying the clerk’s fee. If appellant fails to respond within the time provided, this appeal will be
dismissed for want of prosecution. See TEX. R. APP. P. 37.3(b).


                                                     _________________________________
                                                     Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of November, 2019.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ,
                                                     Clerk of Court